Title: To James Madison from Robert Taylor, 25 December 1824
From: Taylor, Robert
To: Madison, James


        
          Dear Sir
          Decr. 25th. 1824
        
        I saw Mr. Harrison at court. He declined submitting the whole controversy between you to reference, saying he was not able to give personal attention to the business. He also positively refused to accept the principal in full. He was willing to take Mr. Cowherds order for principal and interest, And at length consented to accept his order for the principal and leave the subject of interest to reference, provided you would pay the cost of suit. If not, the suit must go on. I promised him, to let him know your answer at January court. He told me in conversation, that Mr. Cowherd had told him, he was sure to recover the interest and that his evidence in case of a contest would be against you. I mention this in confidence and to guard you against too much reliance on loose conversation with any one. I am Yrs respectfully
        
          Robert Taylor
        
       